              Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 JOHN CHARLES,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 5:21-cv-00379

 GLOBAL TRUST MANAGEMENT, LLC,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff JOHN CHARLES (“Plaintiff”), by and through his attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of GLOBAL TRUST

MANAGEMENT, LLC (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
                Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 2 of 10




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                               PARTIES

      4. Plaintiff is a disabled consumer over-the-age of 18 residing in Bexar County, Texas, which

is within the Western District of Texas.

      5. Defendant is a third-party debt collector with over 40 years of experience. 1 Defendant is

a limited liability company organized under the laws of the state of Florida, with its principal place

of business located at 4805 West Laurel Street, Suite 300, Tampa, Florida, 33607. Defendant’s

registered agent is located at 211 East 7th Street, Suite 620, Austin, Texas 78701. Defendant

regularly collects upon consumers across the country, including those residing within the state of

Texas.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon a payday loan that

Plaintiff purportedly defaulted upon (“subject debt”).

      8. In early 2021, Plaintiff began receiving calls to his cellular phone, (210) XXX-8755, from

Defendant.




1
    http://www.gtmcorporation.com/about.html

                                                  2
             Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 3 of 10




    9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8755. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    10. Defendant has used a variety of phone numbers when placing calls to Plaintiff’s phone,

including but not limited to (726) 800-7318 and (726) 800-7393.

    11. Upon information and belief, the aforementioned phone numbers are regularly utilized by

Defendant during its debt collection activities.

    12. Upon speaking with Defendant, Plaintiff has informed it of his inability to pay, as he is

experiencing financial distress as a result of his physical disabilities.

    13. Rather than being understanding of Plaintiff’s situation, Defendant has persisted with its

collection phone calls.

    14. Defendant’s constant collection calls caused Plaintiff to demand that Defendant cease

calling his cellular phone.

    15. Plaintiff has even reiterated such requests during subsequent calls with Defendant,

including on or about March 10, 2021, and March 24, 2021.

    16. In spite of Plaintiff’s multiple efforts, Defendant has still placed over a dozen phone calls

to Plaintiff’s cellular phone.

    17. Moreover, during one phone call in which Plaintiff demanded that Defendant cease

contacting him, Defendant’s representative retorted that Defendant will continue to call Plaintiff

in spite of his requests.

    18. Furthermore, at the outset of the March 24, 2021 call between the parties, Plaintiff

answered and asked if Defendant was a debt collector, however, Defendant’s representative falsely




                                                   3
             Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 4 of 10




stated that she is not a debt collector, causing Plaintiff to question the legitimacy of the subject

debt and Defendant’s collection efforts.

   19. Plaintiff was misled by Defendant’s statements, representations and/or omissions directed

to him during his conversations with its representatives.

   20. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue to

attempt to collect the subject debt from him using abusive, deceptive and unlawful means, and

ultimately cause him unwarranted financial harm.

   21. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

   22. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

   23. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions,

including but not limited to: invasion of privacy, aggravation that accompanies collection

telephone calls, emotional distress, increased usage of his telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.



                                                  4
                Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 5 of 10




      27. Defendant identifies itself as a debt collector and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has also been a member of the Association of Credit and Collection

Professionals (“ACA”) since 2012. 2

      28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

           a. Violations of FDCPA §1692c and §1692d

      29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

      30. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified of his distressful situation and to stop calling. Defendant called Plaintiff at least a

dozen times after he demanded that it stop. This repeated behavior of systematically calling

Plaintiff’s phone in spite of this information was harassing and abusive. The frequency and nature

of the calls, in light of Plaintiff’s multiple requests, shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.

      31. Defendant’s representative affirmatively stated that it would continue calling Plaintiff in

spite of his demands, thereby underscoring Defendant’s intent to harass Plaintiff.

      32. Moreover, Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.



2
    http://www.acainternational.org/search#memberdirectory

                                                        5
             Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 6 of 10




         b. Violations of FDCPA § 1692e

   33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  34. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

           “The failure to disclose . . . in subsequent communications that the
           communication is from a debt collector . . . .” 15 U.S.C. § 1692e(11).

   35. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Defendant had knowledge of Plaintiff’s

physical and financial situation, Defendant continued to place systematic and automated collection

calls to Plaintiff in a deceptive attempt to force him to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact him via an automated system when it no longer had consent to do so.

   36. Defendant further violated §§ 1692e, e(10), and e(11) during the March 24, 2021 phone

call, when its representative deceptively and falsely informed Plaintiff that it was not a debt

collector. Defendant’s failure in this regard deprived Plaintiff of truthful, substantive information

in a manner designed to obfuscate the nature of Defendant’s role in connection with the subject

debt.

         c. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                 6
              Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 7 of 10




    38. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after repeatedly being notified to stop. Attempting to coerce

Plaintiff into payment by placing systematic phone calls without his permission is unfair and

unconscionable behavior. These means employed by Defendant only served to worry and confuse

Plaintiff.

    39. As pled in paragraphs 19 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

    WHEREFORE, Plaintiff, JOHN CHARLES, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

    41. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

    42. Defendant is a “[t]hird-party debt collector” as defined by Tex. Fin. Code Ann. §

392.001(7).




                                                 7
             Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 8 of 10




   43. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   44. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   45. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least a

dozen times after he notified it to stop calling. The repeated contacts were made with the hope

that Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather

than understanding Plaintiff’s situation and abiding by his multiple requests, Defendant persisted

with its harassing campaign of phone calls in hopes of extracting payment.

   46. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome. Plaintiff

then reiterated his demands during a subsequent phone call, but Defendant disregarded these

requests and has persisted with its harassing collection efforts.

   47. Defendant’s intent to harass is underscored by its representative’s assurance that

Defendant’s phone calls would continue in spite of Plaintiff’s demands. Defendant intended to

harass Plaintiff into submission, which prompted Plaintiff to file the instant action.

           b. Violations of TDCA § 392.304




                                                  8
             Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 9 of 10




   48. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   49. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system absent his consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   50. Defendant further violated the TDCA when its representative falsely informed Plaintiff

that she was not a debt collector. Defendant’s conduct deprived Plaintiff of truthful, substantive

information in a manner designed to obfuscate the nature of Defendant’s role in connection with

the subject debt.

   WHEREFORE, Plaintiff, JOHN CHARLES, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                 9
           Case 5:21-cv-00379 Document 1 Filed 04/13/21 Page 10 of 10




DATED this 13th day of April, 2021.         Respectfully Submitted,

                                             /s/ Taxiarchis Hatzidimitriadis
                                            Taxiarchis Hatzidimitriadis #6319225
                                            CONSUMER LAW PARTNERS, LLC
                                            333 N. Michigan Ave., Suite 1300
                                            Chicago, Illinois 60601
                                            (267) 422-1000 (phone)
                                            (267) 422-2000 (fax)
                                            teddy@consumerlawpartners.com

                                            Counsel for Plaintiff, John Charles




                                       10
